On	behalf of the Government and the people of Belize I would like to congratulate the President on his assumption of the presidency of the General Assembly at its seventy- fourth session. Unlike any other, this session represents a critical turning point for multilateralism, as appropriately captured in the theme the President has wisely selected for this debate.
It is becoming increasingly apparent that the challenges of our planet and its people are colliding, with far-reaching consequences. The course of action that we, the States Members of the United Nations, decide on in the next 15 months, will inevitably have a profound impact on the future of both humankind and our planet. If we choose to ignore the signs, the science and the millions striking for change, and instead proceed in the illusion that everything is going to be all right, our sons and daughters and all our heirs may well inherit an Earth that is wholly unliveable. That is our understanding of the majority view of the world’s most eminent environmental scientists. We in Belize are persuaded by that view and we do not wish to bequeath such a poisoned legacy to our children, nor must we.
Indeed, the legacy to which we are committed, the legacy that is promised, is clearly set out in the Charter of the United Nations.
“We the peoples of the United Nations determined to save succeeding generations from the scourge of war ... to reaffirm faith in fundamental human rights, in the dignity and worth of the human person ... to establish conditions under which justice and respect for the obligations arising from treaties and other sources of international law can be maintained and to promote social progress and better standards of life in larger freedom.”
Belize is resolved to remain faithful and true to that commitment. And in the remaining time allocated to me, I will set forth our vision of the leadership we need from the United Nations to confront three fundamental threats to our world — the runaway threat of climate change, the uphill struggle to achieve sustainable development in a rapidly changing world and the lingering threats to peace and security, both internationally and at home.
To our Bahamian brothers and sisters, the people of Belize extend their heartfelt condolences. We share their pain and sorrow. Belizeans are no strangers to the kind of death, destruction and utter devastation wreaked by Hurricane Dorian on the islands of the Bahamas and its people. Indeed, in 1961, 20 years before Belize celebrated its independence, we suffered a similar catastrophe when the category 5 Hurricane Hattie made a direct hit on our fledgling coastal capital and settlements south of it. The resulting devastation was unprecedented and so extreme that the World Meteorological Organization retired the name and the Government of Belize relocated our capital some 50 miles inland as quickly as we could.
Back then, almost six decades ago, a category 5 storm was an anomaly. Today, storms of that and even greater intensity are the new norm. Indeed, Dorian joins a long list of extreme weather events indelibly etched in the minds of citizens living on small islands and low-lying coastal States the world over. Some we endure as daily occurrences, such as the incessant drought presently affecting Belize and the relentlessly encroaching seas and saltwater erosion. That which we do not experience near shore is constantly occurring offshore, in the deep ocean, where the very life-support system of our planet and its resources are slowly degenerating, deoxygenating and acidifying. Meanwhile, a million species are on the brink of extinction.
In the past, such disruptions to earth systems would have occurred over prolonged periods of time. But the measure of change now is our own lifetime. These events are so frequent, visible and impactful that even our children are now alarmed by them. They are witnesses to near-apocalyptic images. They are experiencing a climate crisis unfolding before their very eyes, impelling them to action and to assume leadership roles in the search for solutions to this crisis. Learned scientists are advising us that the world has at best a decade to get on the path to 1.5°C in order to ensure planetary sustainability and, for small island developing States (SIDS), our very survival. It is therefore urgent and imperative that we work to halve global emissions from their 2010 levels by 2030. We must also ensure the phasing out of coal and the achievement of net- zero emissions by 2050. Because some countries will be gravely and negatively affected by such measures, dedicated resources must be made available to enable the most vulnerable to adapt to their new realities and to compensate for the permanent loss and damage that they will inevitably experience.
Belize thanks the Secretary-General for conveying the need for urgent action and heightened ambition. The Climate Action Summit has laid bare the mammoth challenges we face. But we must remain unbowed by the scale of the task before us. We must be defiant in our resolve to overcome the many emerging challenges. We are convinced that the solutions lie within our grasp. We must start with policies and programmes at the community and national levels. Belize is a willing climate front runner. We are committed to the SIDS ambition package and have joined the SIDS Sustainable Energy Initiative, which aims for 100 per cent renewable energy for SIDS by 2030. We are already beginning that transition at home.
Some 54 per cent of Belize’s electricity is already generated from renewable sources, and our electric company is now finalizing plans to replace a significant portion of our imported electricity — 37 per cent — with 40 megawatts of local solar-powered energy. The project for the first 30 megawatts of the new solar source will be signed before the end of October, and the plant will be ready to start producing within a year after that. The company is also piloting electric vehicles.
My Government is combining incentives for climate and other sustainable development with benefits such as health, food security and youth empowerment. Initiatives are being undertaken that will result in large-scale reforestation drives. We are introducing climate- smart agricultural practices, and we are applying nature-based solutions through integrated coastal-zone management and sustainable fishery practices that have mitigation, adaptation and development potential. We in Belize believe that Governments must lead the way with the highest possible ambition, in line with the goals of the Paris Agreement on Climate Change, especially the 1.5°C goal. The private sector and other financial actors, including multilateral banks, must follow suit and pivot towards environmentally sound policies and climate-informed investments. People must press their leaders unceasingly and must also do their part to attenuate the drivers of climate change.
Belize entertains no doubt that the science is clear and compelling. We are in a global state of emergency. As one of the first responders to that emergency, my country and my people urge the Assembly to join us on the front line and to take the bold measures that our people and planet need to secure our children’s future. The failure to act by those with historic responsibility has already manifested in lost opportunities for the most vulnerable. A storm such as Hurricane Dorian has the potential to wipe out two times our gross domestic product and with that, our hard-earned development gains. Twenty-five years ago, the international community collectively agreed on targeted responses to address the special case of small island developing States. But with steadily mounting challenges from exogenous shocks, it has been necessary to periodically expand those responses. We have once again come to the table to account for the implementation of the SIDS agenda, and we are concerned. The midterm review of the SIDS Accelerated Modalities of Action (SAMOA) Pathway tells a story of a global system that is unresponsive to our unique characteristics and particular circumstances. It tells a narrative of fragmented system-wide policies, one-size-fits-all approaches and the seemingly forgotten special case of SIDS.
SIDS are still far behind in making progress to achieve their priority sustainable development objectives. That is especially worrying because climate change is shutting the window of opportunity for us. Belize welcomes the agreed outcome of the midterm review of the SAMOA Pathway and the solemnity it brings to action that is urgently needed if SIDS are ever to have a chance of expanding our development horizons. Implementation is upon us. A swift response is needed from the international community and the United Nations system to allow SIDS to access grant and concessionary finance from which, incredibly, we are completely shut out. Many SIDS have been graduated out of eligibility for official development assistance. Absurdly enough, that means that the most vulnerable countries, which bear no responsibility for the climate crises, are being taxed to access the support that we need to save ourselves. In some cases, we are being priced out of financial markets because of our high-risk profiles. We are small, we are islands and low-lying coastal States, and we are severely exposed.
The midterm review outcome provides an opportunity to correct that fallacy. What we need is simple and timely access to affordable finance, smart investments and debt relief to help us break the cycle of poverty, relieve us from the stranglehold of debt and make headway with building the resilience of our people and economies. We call for a SIDS-specific resilience fund and the endorsement of a debt-for-climate swap initiative to channel investments into much-needed adaptation initiatives and green industries.
Belize has never shirked its responsibility for national development. We remain fervently committed to advancing our growth and sustainable development strategy, with the ultimate aim of improving the quality of life for all Belizeans. In that regard, my Government has now rolled out phase three of its Belize City Southside poverty alleviation project in one of our most impoverished areas. That project, with a total value of $12 million, will see 100 houses either newly built or improved for families in need in the targeted constituencies. The infrastructure components to improve neighbourhoods and lives will wrap up the last leg of what has been a transformative multi-year initiative. Also, our food pantry programme increases every year, even if only incrementally. It constitutes one of the anchors of our pro-poor policies, continually uplifting the lives of disadvantaged citizens.
In education, we have achieved a milestone in bridging the divide between education and technology. In partnership with the national telecommunications company, we have deployed our DigiLearn project, which will introduce a cloud platform and service that facilitates digital teaching and online learning. Already a pilot project has been completed involving nine high schools. More than 360 students participated, and all of the schools have endorsed DigiLearn for their institutions. We anticipate rolling out DigiLearn to 43 secondary schools starting this month. Our ultimate goal is to provide a free laptop and digital classroom to every student, teacher and administrator in every high school in our country, and we aim to do all that over the course of the next five years. Importantly, we are in the process of expanding what has become another staple of our educational outreach, directed specifically towards at-risk youth in districts registering higher poverty incidence. The annual subsidies currently given to high school students for the first two years of the secondary programme will be given to every student in every Government high school in every district.
In April, with a view to ensuring a healthy environment for our people, we made the bold move, with the full support of our fisherfolks, to more than double the area of fisheries replenishment zones in Belize’s waters. The total area of our territorial waters under no-take status now stands at 11.6 per cent and has almost tripled our marine-protected areas. Belize is also pleased to be supporting efforts to protect 30 per cent of the world’s oceans by 2030 and finalize an agreement for marine biological diversity of areas beyond national jurisdiction in 2020.
Belize is making commendable strides to implement the Sustainable Development Goals (SDGs), but here too there is a need for greater urgency in global action and the delivery of support. Too much is at stake if we miss the 2030 targets. Young people and children are already experiencing that first-hand. Youth unemployment rates are three times those of adult s. About 1 billion children live in countries where the SDGs are out of reach. Women and girls are still suffering from substantive inequalities, and the gaps between the rich and the poor and the educated and the ignorant are not narrowing. Those are only the struggles of which we are aware. There are many data gaps that must be addressed, particularly in vulnerable countries and for vulnerable peoples, lest we inadvertently overlook even more acute issues requiring our urgent attention.
The United Nations has a central role in marshalling the strength of nations and other development actors in order to foster enhanced cooperation and support in accelerating the pace of attaining the SDGs. But the Organization itself is under threat, as is the concept of multilateralism. It is therefore incumbent on us to reinforce the centrality of the United Nations and to ensure that it is fit for purpose in order to harness global solidarity to act on new and emerging challenges that are likely to undermine the SDGs. The United Nations development system needs to be better aligned with the sustainable development priorities of the countries that it serves, and it needs the resources to ensure that it can support countries in achieving those priorities. Its priority, and our priority, should be to enhance the delivery of development gains for people on the ground.
It is regrettable that the full weight of the global commitment and action to tackle the biggest challenges of our generation, planet and future is consistently being undermined by man-made disasters. The deliberate policies and actions of countries that give rise to armed conflict or result in the imposition of sanctions, economic embargoes and blockades invariably result in the strangulation and/or destruction of the economies of the targeted countries and stymie their overall development. Sadly, and invariably, those draconian measures affect not only the targeted countries but also the regions around them. They lead to humanitarian crises, mass irregular migration and human exploitation, and they simultaneously divide regions, inhibit cooperation and collaboration and conduce greatly to the increase of persistent poverty — all unintended collateral damage, but grave damage nonetheless. When the United Nations and Governments fail to act in the face of those harmful and unjust practices, the suffering caused by natural causes are only magnified by those man-made acts.
At present, more than 7 million Palestinians continue to suffer under an oppressive regime. We urge a quick and just resolution to that chronic and tragic state of affairs and call for a two-State solution to be reached at the earliest possible moment.
The Sahrawi people are still being prevented from exercising their right to self-determination, notwithstanding their efforts to attain that right for decades.
Cuba and its people continue to labour under the weight of a protracted, unilateral economic, commercial and financial embargo that is getting worse rather than better.
The General Assembly has consistently and overwhelmingly agreed that those and other lingering injustices worldwide are in violation of international law and should not persist, yet they do. Belize deeply regrets that an organization founded on the rule of law should allow such exceptionalism to the rule of law to fester. The immortal declaration of Martin Luther King, Jr., could not be more appropriate: an injustice anywhere is an injustice everywhere. We call on the world community to redouble its efforts to put an end to those injustices, which clearly do great harm and no visible good.
Symptomatic of those injustices is the exclusion of Taiwan, with a population of 23 million, from representation in the United Nations. In our view, it is a travesty of justice for this institution to rely doggedly and erroneously on resolution 2758 (XXVI), adopted in 1971, to block Taiwan’s participation in any of its bodies. Belize calls upon the United Nations to end what is effectively a political and humanitarian embargo against the people of Taiwan.
The situation of Venezuela is also particularly troubling. Not too long ago, Venezuela was a thriving country in Latin America, willingly sharing its vast resources through a progressive Petrocaribe programme, which included, inter alia, access to badly needed capital for participating regional countries on concessionary terms for infrastructure development and poverty alleviation. Sadly, the current circumstances in that country are leading inexorably to the impoverishment of the nation itself and a worsening in the social and economic conditions of the countries that benefited from it. It has upended Venezuela’s integral role in the region. We call for greater efforts to bring a speedy end to the state of affairs in that country and to the undeserved hardship and suffering of its innocent citizens through dialogue and diplomacy.
Belize accepts that the need to enlist the mechanisms of the United Nations to prevent any threat to or breach of peace anywhere should be a matter of last resort. That is why, for as long as Belize has been independent, it has engaged in diplomatic efforts to finally end Guatemala’s territorial claim to our country. I am therefore very pleased to announce today that, following the commitment made in the special agreement signed with Guatemala to submit that country’s territorial claims on Belize to the International Court of Justice, the people of Belize, in a referendum held on 8 May, voted by a convincing majority to authorize the Government to submit the case to the International Court of Justice. That will finally bring an end to an age-old atavistic claim that has hindered Belize’s development and made more difficult the relations of friendship and cooperation that both our peoples aspire to and deserve.
As we comply with the requirements of pursuing the case before the Court, and during the years it will take for the case to be heard and decided, both countries are under an obligation to not allow any step of any kind to be taken that might aggravate or extend the dispute of which the Court is now seized. In that connection, Belize continues to be concerned about the illegal encroachment by Guatemalans into our territory, resulting in even greater deforestation of our protected forests, the illegal extraction of our natural resources and attempts to establish farms and residences on our Belizean territory. Belize is also concerned about activities by the Guatemalan armed forces in the Sarstoon River — our southern boundary — which pose a threat to the peace and security of the border area. Belize is strenuously seeking to establish a modus vivendi with Guatemala for the peaceful shared use and enjoyment of the Sarstoon River.
We take this opportunity to acknowledge with gratitude the work of the Organization of American States in facilitating the ongoing efforts of Belize and Guatemala to implement confidence-building measures, and we urge the international community to continue to support those and other similar measures.
Finally, Belize and Guatemala are forever neighbours, and we in Belize certainly have the most fervent wish to live side by side with the Government and the people of Guatemala in peace, harmony and close cooperation. It is the same aspiration that we have for peoples far beyond our borders. Belize remains determined to defend and uphold the purposes and principles set out in the Charter of the United Nations, not only in our words but, most important, in our actions. As a responsible Member of the United Nations, it is the right and just thing for us to do.